Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,715,902. Although the claims at issue are not identical, they are not patentably distinct from each other because features recited in claim 1 of the U.S. Patent No. 10,715,902 anticipate all of features recited in each of claims 1 and 9 of the present application.  See features recited in claim 1 of the U.S. Patent No. 10,715,902 and features recited in each of claims 1 and 9 of the present application for details.

Allowable Subject Matter
Claims  17-20 are allowable over the prior art of record.
Claim 2-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 and 9 and their dependent claims 2-8 and 10-16 would be allowable if a proper terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is timely filed and used to overcome an actual or provisional rejection based on nonstatutory double patenting , set forth in this Office action.
Claims 1-20 are allowable over the prior art of record because the prior art of record including US 20090097689 as the closest prior art, which is directed to a similar subject matter of the claimed invention, mainly includes: an electronic device (earbud) comprising: an ear bud housing (see housing of the earbud shown in Fig. 1); a speaker (see speaker included in portion 102, paragraph 0027, or speaker 215 shown in Fig 2) in the ear bud housing; an orientation sensor (see accelerometer 110, paragraph 0027, or accelerometer provided in system 202 in Fig. 2, paragraph 0034) in the ear bud housing that is configured to obtain sensor measurements; and
control circuitry ((see monitoring system 202 alternatively shown in Fig. 2, as control circuitry of the earbud, paragraphs 0035-0036 and paragraph 0055) in the ear bud housing that is configured to evaluate user performance (see the processing in Fig. 3, paragraph 0050-0054).
              However, there is at least a difference between the closest prior art and the claimed invention that the closest prior art fails to include claimed features comprising: control circuitry in the housing that is configured to evaluate user performance of a routine containing multiple predetermined user head poses based on the sensor measurements, as recited in each of claims 1, 9 and 17.
            Other references of the record are also directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed/related to the claimed featured identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 1, 9 and 17.  Therefore, claims 1, 9 and 17 are allowable over the prior art of record, and dependent claims 2-8, 10-16 and 18-20 are also allowable over the prior art of record for the same reason as their respective base claim.

                                                              Cited References 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to an electronic device related to the claimed invention which comprise at least a speaker to output sound, a sensor to detect the movement of a user, and a processing unit to control the operation of the device based on the detected movement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688